Judgment was entered in the Supreme Court, April 2d, 1875,
Per Curiam.
We discover no error in this case. The draft of the First National Bank of Warsaw, Indiana, on the Union National Bank of Philadelphia, never having reached the hands of C. J. Jordarf, ,the payee, it is evident the time lost before the discovery of the forgery of his signature was owing to no fault of the Union National Bank. Notice was given by it to Chambers & Cattell as sooii as a knowledge of the fact came to the officers of the bank. In regard to the endorsement of Jordan, it is to be noticed it was a signature in the line of the title of Chambers & Cattell. The presumption is that the drawee of a bill is acquainted with the signature of the drawer, his own correspondent, and, therefore, a voluntary payment to a bond fide holder for value cannot be recovered back. So the law was before the Act of 5th April 1849, 16 P. F. Smith 435. But surely the drawee is not to be supposed to know all the endorsements on the bill down to that of him who presents it for payment. There might be half a dozen endorsements of distinct persons entirely unknown to the bank, and certainly the holder must guaranty them to the bank, and not vice versa. We see no error in the way the cash was submitted to the jury. Judgment affirmed.